Citation Nr: 1510910	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to August 31, 2010, for the award of entitlement to service connection for coronary artery disease status post coronary artery bypass surgery.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1968.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in September 2011 by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  The Veteran separated from active service in November 1968; he did not raise a claim of entitlement to service connection for coronary artery disease, status post coronary artery bypass surgery within one year of discharge.
 
2.  On January 14, 2011, the RO received the Veteran's claim of entitlement to service connection for coronary artery disease; no communication or medical record prior to August 31, 2010, may be interpreted as a formal or informal claim of entitlement to service connection for coronary artery disease.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to August 31, 2010, for the award of service connection for coronary artery disease, have not been met. 38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.114, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veteran's earlier effective date claim arises from his disagreement with the effective date assigned for coronary artery disease following the grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records, service personnel records, and VA and private treatment records.  The Veteran has also submitted private treatment records from multiple providers to be included in the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the outcome of this appeal turns on a determination as to the date that the service connection claim was filed, there is no need for a medical examination or opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Veteran seeks entitlement to an effective date prior to August 31, 2010, for the award of entitlement to service connection for coronary artery disease, status post coronary artery bypass surgery.  The Veteran initially filed a claim of entitlement to service connection for coronary artery disease that was received by the RO on January 14, 2011.  In a September 2011 rating decision, the RO granted service connection for coronary artery disease, assigning an initial 100 percent rating, effective August 31, 2010.  In November 2011, the Veteran filed a timely notice of disagreement with the effective date assigned in the September 2011 rating decision.  In January 2013, the RO issued a statement of the case, and the Veteran perfected an appeal in February 2013.

Effective August 31, 2010, a final rule was published in the Federal Register amending 38 C.F.R. § 3.309(e) concerning presumptive service connection for certain diseases associated with herbicide exposure.  The amendment established presumptive service connection for three new diseases, including ischemic heart disease.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  These changes were made applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.  

VA treatment records dated from February 2007 to June 2011 showed findings of coronary artery disease.  Private treatment records associated with the record in 2011 revealed treatment for coronary artery disease from 2006 to 2011.

The Veteran separated from active service in November 1968.  It is not in dispute that the Veteran did not submit a claim of entitlement to service connection for coronary artery disease within one year from his discharge.  Therefore, assignment of an effective date for the grant of service connection for coronary artery disease, as of the day following discharge, is not warranted.  As such, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  In addition, the effective date of a grant of disability compensation awarded pursuant to any liberalizing law shall not be earlier than the effective date of the law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of the claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  In such cases, the effective date of the award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  Id.  

As the RO received the Veteran's claim for service connection for coronary artery disease on January 14, 2011, which was within one year of the regulatory change which occurred on August 31, 2010, the Veteran's effective date for the award of service connection for coronary artery disease was assigned as August 31, 2010.  There is also no evidence that the Veteran filed a formal or informal claim for service connection for coronary artery disease prior to January 14, 2011.  38 C.F.R. § 3.155.  The Veteran does not contend otherwise.  Indeed, neither the Veteran nor his representative has identified any evidence to show that a claim was filed prior to January 14, 2011.

The Board is cognizant that VA and private treatment records detailed findings of coronary artery disease back to 2006 and 2007.  Pursuant to 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed, or compensation disallowed because the disability is not compensable.  Here, the Veteran's January 14, 2011, claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for coronary artery disease was filed earlier than January 14, 2011.  

The Board is also cognizant that the Veteran and his representative have requested that an earlier effective date should be assigned for service connection for the Veteran's heart condition under the provisions of Nehmer in the February 2013 substantive appeal of record.  This argument is specious and without merit.  The regulation applicable to awards under the Nehmer Court Orders are not pertinent to this claim because the Veteran's initial claim for service connection for coronary artery disease was not received until January 2011 and no prior decision of record can be construed as having denied compensation for coronary artery disease.  38 C.F.R. § 3.816(c)(4).

Pursuant to the applicable regulations, the effective date for the award of service connection for coronary artery disease can be no earlier that the currently assigned August 31, 2010.  As no earlier effective date is permitted by law, the Board finds that the assignment of an earlier effective date for service connection for coronary artery disease is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 3.114(a)(1), 3.816.



ORDER

An effective date prior to August 31, 2010, for the award of entitlement to service connection for coronary artery disease is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


